
	

114 HR 3891 IH: Get Regulation Out of the Way Act of 2015
U.S. House of Representatives
2015-11-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3891
		IN THE HOUSE OF REPRESENTATIVES
		
			November 3, 2015
			Mr. Clawson of Florida introduced the following bill; which was referred to the Committee on Financial Services
		
		A BILL
		To amend the Sarbanes-Oxley Act of 2002 to exempt issuers with a total market capitalization of
			 less than $2,000,000,000 from the auditor attestation requirement for
			 internal control assessments.
	
	
 1.Short titleThis Act may be cited as the Get Regulation Out of the Way Act of 2015 or the GROW Act of 2015. 2.Additional exemption from auditor attestation to internal control assessmentsSection 404(c) of the Sarbanes-Oxley Act of 2002 (15 U.S.C. 7262(c)) is amended—
 (1)by striking the period at the end and inserting ; or; (2)by striking prepared for an issuer and inserting the following:
				
 prepared for—(1)an issuer; and (3)by adding at the end the following:
				
 (2)an issuer that, as of the first day of the fiscal year to which the assessment described in such subsection relates, has a total market capitalization of less than $2,000,000,000..
			
